Title: To George Washington from Robert Morris, 15 October 1782
From: Morris, Robert
To: Washington, George


                  Sir
                     
                     Office of Finance 15th-16 October 1782.
                  
                  I have received your Letters of the second, third and seventh Instant.  There is no Man in America more heartily disposed than I am to remove from the Army and from all others who have Claims on the Public every just Ground of Complaint.  But with the Means in my Power, how is it possible?  I have been obliged to submit to Cancelling one Contract and forming another at one third advance on the former Price, for the Want of a meer Trifle compared with what we had a Right to expect.  I am in advance on Credit to an Amount which you can scarcely form an Idea of altho I have declined every Expenditure not indispensible.  That Part of the late arrival of Cloathing which is unfit for Soldiers Use is now Selling to pay off Debts contracted by the Cloathing Department during my Administration.  Among these Debts are twelve thousand Dollars for needle Work done by People in extreme Indigence.  The Cloathing which arrived fit for Officers wear was inadequate to the Purpose of Cloathing them all.  The Division must have created Confusion and raised Disputes.  If this had not been the Case still it would have been liable to the Inconveniences attending partial Payments and we should have been justly Reproached for having broken repeated Promises that no such Payments should take Place.  Congress have done all in their Power to procure Money for the Army.  My own Efforts I shall not dwell upon.  If Money is obtained that will produce Satisfaction.  I am sure that nothing else will.  My Credit has already been on the Brink of Ruin.  If that goes all is gone, but if it can be preserved there will in the last necessity be some Chance of making advances on Credit to the Army as well as to others.  Thus Sir you will see that I look forwards as far as my distressed Situation will admit; but after all if the States cannot be prevailed on to make greater Exertions it is difficult to foresee where the Thing is to terminate.
                  I have this Day commissioned Major Turner as a Marine Commissary of Prisoners, and I trust he will soon be in Capacity to prevent your Excellency from any farther Trouble on that Subject.  I am Sir with sincere Respect & Esteem Your most obedient & humble Servant
                  
                     Robt Morris
                  
                  
                     16 October
                     I have received yours of the fourteenth for which be pleased to accept my Acknowledgements.  R. M.
                  
                  
               